Title: To Benjamin Franklin from James Parker, 22–24 May 1769
From: Parker, James
To: Franklin, Benjamin



Honoured Sir
Newyork, May 22[–24] 1769
The 12th of this Month I wrote you per Packet, and sent the first Bill of a Set for £100 Sterling of which this incloses the second of the same: to that I refer for Particulars.
You have never told me, whether you have received any of my Pay from the Custom-House. As if you have, I should be glad if you would pay Mr. Potts for two years of the Chronicle. It is possible the Want of the Pay makes him Slack in sending; for I have never but once got so late by the Packet, as other People have; perhaps when he gets the Pay, he may be willing to send the latest he can.
As we were under strong Expectations of your Return home for some time past, I have not mentioned any Thing of the Books of Mecom’s, which have now lain in Trunks and Boxes above five years. I have never open’d or meddled with them; and tho’ the place is dry where they lay, yet they may grow mouldy or worm-eaten by laying so long. There are not many of them very saleable at best, as I suppose Benny to have already sold those who were most so, and lying may make them worse. I remember some Dozen of Church of England Primers, which I have been frequently ask’d for lately, there being none here, but very little Demand for any other that I remember. I would only mention that I think, if you find yourself not likely to come home this Summer, that you should give Orders to have them open’d, and clean’d if Occasion, and if you should order them open’d for that Purpose, I would be desirous to take those Primers myself. I should not be fond of purchasing any others but if you chuse it, I would endeavour to sell them, or any of them, on Commission. I dare not involve myself further: I grow old and feeble, and I would not involve my Wife after I am gone more than Needs must; I shall not however, meddle with any Thing of them without your Orders.
I shall write again, God willing, by Mr. Robinson, who is preparing to go off for England; any Matters relating to the Post-Office I shall then treat of. Meanwhile I am with all Respect Your most obliged Servant
James Parker.


PS. May 24. Since writing the other Side, I this Day received the inclosed Bill from Mr. Courtenay for £141 6s. 11d. Sterling which I chose to send along; the 2d Bill I shall send by a Vessel going in a Day or two after this.
JP

 
Addressed: For / Dr Benjamin Franklin / Craven-Street / London / per Capt. Haight
